Cullen, J.:
Before the cause was finally submitted to the jury, the defendant voluntarily put in as evidence the testimony of the plaintiff given on a previous trial of this action. This evidence tended to show the complete and faithful performance by plaintiff of his contract of service. The cause was therefore properly submitted to the jury,. and it is unnecessary to consider whether the trial court erred in refusing to dismiss the complaint at the end of the plaintiff’s ease. The subsequent evidence cured the error if error there was. The application to withdraw this evidence rested solely in the discretion of the trial court, and there is nothing to show that the discretion was improperly exercised.
The principal question litigated upon the trial, was whether the plaintiff, a farm servant, under an employment to extend for a year and intrusted with the sale of his master’s produce, had retained and converted the moneys of his master. The plaintiff served out his full term, and no complaint is made as to his proper service, except in the respect above mentioned. The defendant asked the *234court to charge that if the plaintiff failed to pay over, or retained any of the proceeds of the defendant’s goods, he was not entitled to recover anything for his services. The court declined so to charge, but instructed the jury to deduct from the amount due plaintiff for wages, any sums they might find the plaintiff had retained. The jury found for the plaintiff.
The principal exception urged on this appeal is to this refusal of the court to charge defendant’s request. It is contended that the contract was an entirety, that it implied a covenant for fidelity and honesty on the plaintiff’s part, and that full performance in those respects, as well as in point of time, was a condition precedent to any right of recovery against the defendant, and that hence any delinquency on the part of the plaintiff was a complete bar to the action. I do not think this position well taken. The plaintiff had served out his full term. The defendant had accepted his services for that period. While performance is a condition precedent to a recovery, it is also well settled that the substantial performance of á contract is sufficient. (Glacius v. Black, 50 N. Y., 145; Phillip v. Galliant, 62 id., 256.) I do not see why a more stringent rule should be applied to contracts of service than to others. True, it is established by authority that where a servant' is discharged for cause during his term of service, he can recover nothing, no matter how long he has served. The cases cited by defendant go to this extent and are based upon the theory that the contract of service is an entirety as to the term. But none go further. There are some contracts which are unities in all their essential elements. Such a one is a physician’s attendance upon a patient during a single attack of illness. A recovery for services is a bar to an action for malpractice or vice versa. But the employment of an ordinaiy servant is an entirety in no sense except as to its term. The day’s duties well done, are not affected by the performance of the duties of the next. The rule as to term is sufficiently stringent and should not be extended. The servant contracts for attention and diligence as well as honesty. He might have been discharged for injuring the harness by his carelessness, but it certainly' should not be that, having served his whole time, he should forfeit his whole wages when the master can be indemnified by recouping his loss. Nor do any of the requests do charge present the point of actual dishonesty *235or of continuous fraud upon the servant’s part. The burden of the requests, though prat in many forms, is that a retention of the defendant’s money was a bar to a recovery. This was not qualified by the condition that the retention of the money should be with the intent to cheat the master, nor that the servant’s course of conduct was persistent. It was claimed that a single failure to pay over to the master was sufficient. It may well be that a continuous or habitual course of dishonesty should bar wholly a servant’s claim, though the proceeds of his fraud are less than the amount of his wages. But none of the defendant’s requests present this question, nor indeed do they ■ present the question 'of any actual dishonesty.
The judgment appealed from should be affirmed, with costs.
Dykman, J., concurred.